262 F.2d 591
59-1 USTC  P 9220
GENERAL RETAIL CORPORATION, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 13543.
United States Court of Appeals Sixth Circuit.
Jan. 2, 1959.

Waller, Davis & Lansden, Nashville, Tenn.  (argued by Wm. Waller, Nashville, Tenn.), for petitioner.
Charles K. Rice, Asst. Atty. Gen., Lee A. Jackson, Arch M. Cantrall, John M. Morawski, A. F. Prescott, L. W. Post, Washington, D.C., and argued by James P. Turner, Washington, D.C., for respondent.
Before MARTIN and MILLER, Circuit Judges, and FREEMAN, District Judge.
PER CURIAM.


1
The sole issue on this appeal is whether the petitioner taxpayer is entitled to the preferential treatment accorded to new corporations by section 430(e) of the Internal Revenue Code of 1939, as added by section 501 of the Revenue Act of 1951, c. 521, 65 Stat. 452, 26 U.S.C.A. Excess Profits Taxes, 430(e), relating to Korean War excess profits taxes.  The decision of this issue involves the construction and application of section 430(e) and also sections 445(g), 26 U.S.C.A. Excess Profits Taxes, 445(g), and 503, 26 U.S.C.A. 503.


2
The Tax Court in a concise and convincing opinion by Judge Opper decided that the 'clear statutory command' barred the taxpayer from such preferential tax treatment.  29 T.C. 632.  We agree.


3
The decision of the Tax Court is affirmed.